The opinion of the court was delivered by
Redfield, Ch. J.
This case seems to have been tried in such-a manner as to be practically about as advantageous to the defendant, perhaps, as if the charge had been strictly and technically correct. The testimony no doubt tended very strongly to show either an original authority in Buckmaster to make the subscription in the defendant’s name, or that he had consented to assume it. But the specific question raised, and upon which the court were requested to charge was, whether Lincoln’s declaration to^ mere strangers that he had such an amount of stock in the defendants’ company amounted to such a ratification of the subscription. And it is not claimed in argument that it did. We think it impossible, therefore, to affirm the charge without making presumptions so remote that they seem to us somewhat unnatural. ,
*209II. And treating the trial as coming under the present statute, -as we must, the testimony of Mrs. Bucklin is not objectionable on the ground either of her interest or that of her husband. And there is nothing in the case to show that her testimony tended to violate any confidence between husband and wife. We see no reason, therefore, why she was not a competent witness.
Judgment reversed and case remanded.